UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6628



RASHID EL-ABDULLAH, a/k/a Dwayne Branch,

                                               Petitioner - Appellant,

          versus


DIRECTOR, VDOC,

                                                Respondent - Appellee.



                              No. 04-6721



RASHID EL-ABDULLAH, a/k/a Dwayne Branch,

                                               Petitioner - Appellant,

          versus


DIRECTOR    OF     VIRGINIA     DEPARTMENT     OF
CORRECTIONS,

                                                Respondent - Appellee.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-174-7; CA-03-87-7)


Submitted:   July 21, 2004                   Decided:   August 16, 2004
Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rashid El-Abdullah, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Margaret Winslow Reed, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In these consolidated appeals, Rashid El-Abdullah seeks

to appeal the district court’s orders denying relief on his two

petitions under 28 U.S.C. § 2254 (2000).              An appeal may not be

taken from the final order in a habeas corpus proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).          A certificate of appealability will

not issue for claims addressed by a district court on the merits

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2).            As to claims dismissed by a

district court solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel,   529   U.S.   473,    484    (2000)).    We   have   independently

reviewed the record and conclude that El-Abdullah has not satisfied

either standard.     See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).       Accordingly,      we   deny   El-Abdullah’s   motions   for   a

certificate of appealability and dismiss both appeals.




                                       - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 4 -